DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims:
Claims 1-21 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Zenoni, USPG_Pub. 2004/0034873.

	Regarding claims 1, 8, 15, Zenoni discloses an apparatus for providing alternate content, the apparatus comprising at least one processor (Para. 20 (ENS 102 has a processor not shown)) and at least one memory including a computer program code, the at least one memory and the computer program code configured to, with the at least 
have content streamed over a first video stream to a user computing device, wherein the first video stream is accessed via a first uniform resource indicator (URI) and the content comprises a plurality of blocks that are provided over the first video stream to facilitate streaming of the content over the first video stream (Para. 23 (user may be streaming news on fox channel-first URI)); and 
while the content is streaming over the first video stream, determine the alternate content is available to be provided to the user computing entity (Para. 23 (while streamina an event may occur-stocks may go up by threshold amount)); and 
in response to determining the alternate content is available (Para. 23 (in response to that a notification will be generated for the user)): 
have a signaling mechanism provided to the user computing entity indicating the alternate content is available (fig. 2A, 202; Para. 32 (A GUI will be displayed over the program user is watching)); and 
in response to receiving a request for the alternate content from the user computing entity (Para. 32 (fig. 2B, 2C 2D are the three possible segments that  the user can alternately switch to view the event that occurred)), have a particular block of the plurality of blocks that is currently being provided over the first video stream suspended (Para. 32 (program will be paused until user finishes watching alternate content before it can be resumed-fig. 6; Para. 46)) 
have the alternate content streamed to the user computing entity over a second video stream that has been accessed by re-activating the first URI or activating a 
upon completion of streaming the alternate content over the second video stream, have the particular block for the plurality of blocks resumed to facilitate continued streaming of the content (Pra. 46).  

Regarding claims 2, 9, 16, Zenoni discloses all in claims 1, 8, 15.  In addition Zenoni discloses that the apparatus, wherein the continued streaming of the content is conducted over the first video stream (Para. 46 (set top box returns to the original channel)).

Regarding claims 3, 10, 17, Zenoni discloses all in claims 1, 8, 15.  In addition Zenoni discloses the apparatus wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to have a request provided to the user computing entity to re-activate the first URL to switch back to the first video stream upon completion of streaming the alternate content over the second video stream (Para. 46 (because the set top box returns to the original channel automatically-a command to return to the original channel/first URI is required)).  
Regarding claims 4, 11, 18, Zenoni discloses all in claims 1, 8, 15.  In addition Zenoni discloses the apparatus, wherein the continued streaming of the content is conducted over the second video stream (Para. 47 (that based on user selection in 

Regarding claims 5, 12, 19, Zenoni discloses all in claims 1, 8, 15.  In addition Zenoni discloses the apparatus, wherein the request for the alternate content is received as a result of a user of user computing entity indicating a desire to view the alternate content (Para. 25 (the event notifications are provided to user based on profile matching –so they are of interest to the user)).  

Regarding claims 6, 13, 20, Zenoni discloses all in claims 1, 8, 15.  In addition Zenoni discloses the apparatus, wherein the continued streaming of the content is performed as a result of receiving a notice from the user computing entity (Para. 23, 46).

Regarding claims 7, 14, 21, Zenoni discloses all in claims 1, 8, 15.  In addition Zenoni discloses the apparatus, wherein the alternate content comprises at least one of an emergency message, news break, and weather advisory (Para. 23 (news, stocks, weather etc.)).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY BANTAMOI whose telephone number is (571)270-3581.  The examiner can normally be reached on M-F 9-5 EST..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY BANTAMOI/Examiner, Art Unit 2423